Citation Nr: 0302451	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  96-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the left tibia and fibula.



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1992 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
residuals of a fracture of the left tibia and fibula, and 
assigned a noncompensable rating.

The case was previously before the Board in February 2001, 
when it was remanded for further development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.


FINDINGS OF FACT

1.	VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2.	Throughout the appellate period, the veteran's residuals 
of a fracture of the left tibia and fibula have been 
manifested by complaints of pain and instability, but have 
objectively been found to be asymptomatic and stable.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the left tibia and fibula have not been met.  
38 U.S.C.A. §§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 
4.40, and Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the July 1995 rating decision; April 1996 
statement of the case; June 2000 and October 2002 
supplemental statements of the case; February 2001 Board 
remand; and May 2001 letter from the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's service medical records, VA medical records, and 
provided the veteran with two VA examinations to clarify the 
nature and severity of his residuals of a fracture of the 
left tibia and fibula.  As such, the VA's duties under the 
VCAA have been satisfied.


Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  However, the Board will 
consider only those factors contained wholly in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

The veteran's residuals of a fracture of the left tibia and 
fibula are rated under Diagnostic code 5262, which provides 
that malunion of the tibia and fibula of either lower 
extremity warrants a 10 percent evaluation when the 
disability results in slight knee or ankle disability.  A 20 
percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  38 C.F.R. Part 4, Code 5262.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In addition, the Board is cognizant of the fact that this 
appeal arises from the veteran's dissatisfaction with his 
initial rating following the grant of service connection for 
residuals of a fracture of the left tibia and fibula.  In 
such a case, the Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that separate or "staged" ratings must be 
assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As such, all pertinent evidence for 
the appeal period is for consideration.


Factual Background.  The veteran's service medical records 
reflect that he sustained a Grade II open tibia/fibula 
fracture in May 1994, secondary to a motor vehicle accident.  
Because of necrosis and fear of infection, open reduction and 
internal fixation (ORIF) procedures were performed along with 
multiple debridements from May 10, 1994 to May 13, 1994.  A 
record dated in September 1994 reflected nonunion of the 
fibula, as shown on an x-ray.

Following service, a VA orthopedic examination dated in March 
1995 reflected a well-healed wound with no evidence of 
erythema.  The veteran reported chronic pain.  There was mild 
non-pitting edema in the ankle and foot.  Range of motion of 
the left knee was to 135 degrees of flexion and zero degrees 
of extension.  Ligaments were intact, and x-ray revealed a 
healed tibia and fibula with a crosslocked restraining nail.  
There was no evidence of osteomyelitis.  Assessment was of 
status-post open tibia/fibula fracture.  There was no ankle 
instability and no obvious residual infection.

Reserve service medical records dated in May 1995 note the 
veteran's history of a left leg fracture.  The records also 
note that he sprained his left ankle after dropping off the 
pull-up bar that month.  The sprain resolved within a few 
days.  A profile from that time period noted "severe 
traumatic arthritis of the left leg," although no further 
details or findings were provided.  VA treatment records, 
dated from 1995 to 2002, also note the history of the left 
lower leg fracture.  The records reflect that the veteran was 
seen intermittently in 1995 and 1996 for complaints of 
residual pain at the fracture site and at the ankle, which 
increased with standing and walking.  However, a PACE clinic 
note dated in July 1995 reflected that the veteran was able 
to hike and ride a bicycle.  No significant medical 
complaints or medical treatment were noted in 2000, 2001 or 
2002.

The veteran was afforded another VA examination in May 2001.  
At that time, he presented with a chief complaint of pain in 
the left lower extremity, affecting his ability to ambulate 
distances of more than half a mile.  The veteran also 
complained of instability of the left lower extremity and 
excessive hyperextension of the left knee on occasion.  He 
described his symptoms as including pain, weakness, 
stiffness, swelling, inflammation, instability, locking and 
abnormal movement.  He described the flare-ups as 
"uncomfortable to horrible," reporting that they occurred 
daily, lasting anywhere from 15 to 20 minutes to two hours.  
The veteran attributed the flare-ups to usage of the left 
lower extremity, to include walking and sitting.  He took 
Motrin and aspirin to relieve his condition.  The veteran 
denied any infections or other constitutional symptoms.

On objective examination, the veteran appeared to be a well-
developed, well-nourished individual in no apparent distress, 
with normal gait and balance.  He had a round, irregular, 
thin scar in the distal tibial area with mild underlying 
tissue loss.  However, the relevant area was non-tender, with 
no adherence, edema or inflammation.  The scar was not in an 
area that caused any limitation of function.  The veteran's 
bony structures were all aligned and non-tender.  There was 
no inflammation, redness, effusion, heat, open ulcers or 
drainage present.  There also was no angulation, false 
motion, loose motion, or malunion that could be felt over the 
skin.  The veteran had flexion of both knees to 140 degrees 
bilaterally without pain, and extension to zero degrees 
bilaterally without pain.  Drawer and McMurray's signs were 
negative for both knees.  Range of motion of both knees was 
not affected by pain, weakness, incoordination, fatigue or 
lack of endurance.  With respect to the ankles, dorsiflexion 
was to 20 degrees bilaterally without pain, and 
plantarflexion was to 45 degrees bilaterally without pain.  
Range of motion of the ankles was not affected by pain, 
fatigue, weakness, incoordination or lack of endurance.  
There were no leg length discrepancies present, and the 
subject area had no signs of infection present.  No 
constitutional symptoms were present.

X-ray examination of the left leg (complete) revealed healed 
undisplaced fractures of the shafts of the tibia and fibula 
with internal fixation of the former by an intramedullary rod 
and screws.  There was sight disruption of the ankle mortise.  
The impression was as follows:  healed fractures of tibia and 
fibula.

After reviewing the veteran's medical records, the examiner 
opined that his left lower extremity fibular/tibial fractures 
were healed and stable, with no residuals.  Given that there 
were findings of no abnormal wear and tear on the footwear, 
and no physical finding in the area of the fracture, the 
examiner concluded that the condition was stable.  In the 
examiner's opinion, the veteran's function was unaffected by 
the presence of this condition, and the described symptoms 
were not attributable to the service-connected residuals of a 
fracture of the left tibia and fibula.


Analysis.  After careful review of the entire evidentiary 
record, it is the Board's judgment that a compensable rating 
is not warranted for the veteran's residuals of a fracture of 
the left tibia and fibula at any time during the appellate 
period under DC 5262.  See 38 C.F.R. § 4.31; Fenderson, 
supra.  The May 2001 VA examination showed that the examiner 
found that the left proximal tibia fracture was resolved and 
asymptomatic, i.e., caused no impairment/disability.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  Furthermore, while the 
veteran is competent to describe symptoms he has, as a 
layperson he is not competent to attribute such symptoms to a 
specific disability, here, significantly, residuals of a 
fracture of the left tibia and fibula.  On that point, 
medical opinion must prevail.  Once again, the medical 
examiner found the fracture residuals to be asymptomatic and 
stable, with no residuals.  The examiner concluded that the 
symptoms described by the veteran were not attributable to 
the service-connected fracture residuals.

The Board has considered the possibility of rating the 
fracture residuals by analogy to a scar under Diagnostic Code 
7804, which provides for a 10 percent rating for scars which 
are tender and painful on objective demonstration.  However, 
the examiner in May 2001 specifically found that the relevant 
area was non-tender and that there were no residuals.  As 
noted above, the examiner concluded that the veteran's 
function was not affected by the fracture residuals and that 
the symptoms described by the veteran were not attributable 
to the service-connected fracture residuals.  Likewise, an 
extraschedular evaluation is not warranted, since the 
evidence does not show that the veteran's disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).

In reaching this conclusion, the Board has found that the 
preponderance of the evidence is against the veteran's claim 
and that there is no reasonable doubt to be resolved in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Entitlement to a compensable rating for residuals of a 
fracture of the left tibia and fibula is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

